Citation Nr: 1811889	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-31 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial increased disability rating in excess of 20 percent for a left ankle disability.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	South Carolina Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and F.G.



ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2006 to December 2008.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA). 

Historically, in the July 2012 rating decision, the Veteran was awarded service connection for a left ankle disability with an initial rating of 20 percent, effective July 26, 2011.  The Veteran filed a notice of disagreement and perfected his appeal in August 2014.

The Veteran and F.G. testified at a May 2017 videoconference Board hearing before the undersigned Veterans Law Judge, and the transcript of that hearing is associated with the claims file.  

Where a claimant, or the record, raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Board finds that the Veteran raised the issue of entitlement to TDIU through his testimony at the Board hearing.  Thus, this derivative issue, as reflected on the title page, has been added to the instant appeal.

The Board also observes that the Veteran was initially represented by The American Legion in this appeal.  Thereafter, the Veteran appointed the South Carolina Department of Veterans Affairs, as his representative, in a September 2017 VA Form 21-22, effectively revoking the prior representation by The American Legion.  Accordingly, the Board recognizes the South Carolina Department of Veterans Affairs as the Veteran's current representative in connection with these claims.  See 38 C.F.R. § 14.631 (f)(1) (2017) (unless a claimant specifically indicates otherwise, the receipt of a new POA executed by the claimant and the organization or individual providing representation shall constitute a revocation of an existing power of attorney.)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Further development is necessary prior to analyzing the merits of an initial rating in excess of 20 percent for service-connected left ankle disability and the derivative TDIU claim.

Additional evidence has been added to the Veteran's claims file after the AOJ's last adjudication in a June 2014 Statement of the Case (SOC).  Significantly, this additional evidence includes a December 2016 VA examination report, which shows that the Veteran's left ankle was fully examined in December 2016 in conjunction with a right ankle claim.  As there is no indication that the Veteran has specifically waived initial AOJ adjudication of the additional VA medical evidence received since the SOC, a remand is required for the AOJ to consider it in a SSOC.

Moreover, during the May 2017 videoconference hearing, the Veteran testified that he was treated at the emergency room for his left ankle disability at least 10 times in prior years.  At the hearing, the Veteran submitted additional medical evidence reflecting 2013 treatment for left ankle at Fairfield Memorial Hospital, along with a waiver of initial AOJ consideration.  However, during the hearing, he also identified receiving ankle treatment from Central State Hospital and Blue Granite Memorial Hospital.  Upon review of the evidence currently of record, there is no indication that these private treatment records are of record or have been requested.  Thus, in order to comply with VA's duty to assist, the AOJ must attempt to obtain these outstanding private treatment records and all necessary releases.  See 38 C.F.R. 
§ 3.159 (c)(2017).  If any requested records are not available, then the AOJ should notify the Veteran accordingly and give him an opportunity to submit the records himself, as these records may be relevant to his appeal.

Finally, as indicated, there is evidence of record that suggests that the Veteran may be precluded from substantially gainful employment due to his service-connected disabilities.  The Veteran testified at the 2017 Board hearing that he was not working due to his left ankle disability, as well as his service-connected PTSD.  Remand is therefore necessary to provide the Veteran notice compliant with the VCAA with respect to the derivative TDIU claim and provide him with a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) for completion and return to the AOJ.

Moreover, the issue of entitlement to a TDIU is dependent on the outcome of the issue of an increased rating for left ankle disability on appeal, as any potential grant could result in a higher overall disability rating.  See 38 C.F.R. § 4.16 (a) (2017); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Therefore, a decision for a TDIU is subject to the additional development of an increased rating in excess of 20 percent for the left ankle disability.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VA Form 21-4142, Authorization and Consent to Release Information to the VA, and request that he complete it and return in order to request any outstanding, LEFT ANKLE private treatment records from (i) Central State Hospital and (ii) Blue Granite Memorial Hospital, and any other identified private medical provider.  

Advise the Veteran that he may submit any outstanding private treatment records if he so chooses.
2.  Obtain and associate with the claims file any outstanding VA medical evidence.  

**In doing so, please review a March 30, 2009 VA treatment note reflecting that ER notes from Liberty had been scanned and ensure that the actual ER notes are added to the claims file.  The Board does not have access to the tab referred to in the notes.

3.  Send the Veteran a VCAA notice letter informing him of what is needed to substantiate entitlement to TDIU and of the allocation of responsibilities between the Veteran and VA for obtaining relevant evidence on his behalf.

4.   Send to the Veteran an application for entitlement to TDIU (VA Form 21-8940) to help ensure that VA has all pertinent information regarding his educational background and employment history, and ask that he return the completed application.  However, adjudication of entitlement to TDIU should not be made contingent on whether he fills out and returns the application.

5.  Ensure that all requested development has been conducted, and determine whether any more is indicated, including any updated examinations or x-ray studies.   

6.  Then, readjudicate the claim for an initial rating in excess of 20 percent for left ankle disability and the derivative claim of TDIU based on the entirety of the evidence, to include all evidence received since the last AOJ adjudication, to include a December 2016 VA ankle examination report.

If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate SSOC and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. B. Mays 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


